Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  July 2, 2021                                                                   Bridget M. McCormack,
                                                                                             Chief Justice

  162023                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                   Justices

  v                                                      SC: 162023
                                                         COA: 348246
                                                         Allegan CC: 17-021047-FH
  JONI MARIE KUIECK,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 3, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          CAVANAGH, J. (concurring). I concur in the order denying leave to appeal but
  write separately to address the application of MCL 333.7413. The sentencing court
  exercised its discretion under MCL 333.7413 to double defendant’s sentence. As
  discussed by Judge SHAPIRO in a partial dissent, the sentencing court gave scant
  justification for the decision. People v Kuieck, unpublished per curiam opinion of the
  Court of Appeals, issued September 3, 2020 (Docket No. 348246) (SHAPIRO, J.,
  concurring in part and dissenting in part). Judge SHAPIRO opined that the rationale of
  People v Norfleet, 317 Mich App 649 (2016)—that a sentencing court’s decision to
  impose a discretionary consecutive sentence must be articulated on the record to facilitate
  appellate review—also applies in the context of MCL 333.7412 and that defendant was
  entitled to resentencing. While the point may have merit, given that defendant has not
  raised this issue before this Court, I concur with the order denying leave to appeal.

         In Norfleet, the Court of Appeals highlighted the principle that sentences
  “ ‘imposed by the trial court . . . [should] be proportionate to the seriousness of the
  circumstances surrounding the offense and the offender.’ ” Id. at 662-663, quoting
  People v Milbourn, 435 Mich 630, 636 (1990). To ensure compliance with the principle
  of proportionality, “discretionary sentencing decisions are subject to review by the
  appellate courts to ensure that the exercise of that discretion has not been abused.”
  Norfleet, 317 Mich App at 663, citing Milbourn, 435 Mich at 662, 664-665. Norfleet
                                                                                                               2

reasoned that for an appellate court to effectively review a sentencing decision, the trial
court must “set forth the reasons underlying its decision.” Norfleet, 317 Mich App at
664.

       Because defendant had a previous controlled-substance conviction, she was
subject to MCL 333.7413, which “authorizes the trial court to double both the minimum
and maximum sentences . . . .” People v Lowe, 484 Mich 718, 731-732 (2009). The
statute states that “an individual convicted of a second or subsequent [drug-related]
offense under this article may be imprisoned for a term not more than twice the term
otherwise authorized . . . .” MCL 333.7413(1) (emphasis added). Therefore, a
defendant’s prior drug-related conviction allows, but does not require, a trial judge to
double a sentence, leaving the decision to the sentencing judge’s discretion. As with
discretionary consecutive sentences, the principle of proportionality suggests that this
sentencing decision should be reviewed for an abuse of discretion. Norfleet, 317 Mich
App at 663. If that were so, continuing the logic of Norfleet, the sentencing court would
be required to set out the reasons for its decision to impose a double sentence. Id. at 664.
The trial court would need to go beyond simply stating that a defendant has a prior drug-
related conviction. Prior drug-related convictions vest the sentencing court with the
discretion to impose a double sentence, but the rationale for doing so would need to be
specific to the “seriousness of the circumstances surrounding the offense and the
offender.” Milbourn, 435 Mich at 636. However, defendant has not raised this issue in
this Court. Accordingly, I concur in this Court’s order denying leave to appeal.

       WELCH, J., joins the statement of CAVANAGH, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 2, 2021
       p0629
                                                                             Clerk